Name: Council Decision (EU) 2016/1325 of 28 July 2016 appointing three members and four alternate members, proposed by Ireland of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 2016-08-03

 3.8.2016 EN Official Journal of the European Union L 209/12 COUNCIL DECISION (EU) 2016/1325 of 28 July 2016 appointing three members and four alternate members, proposed by Ireland of the Committee of the Regions THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Irish Government, Whereas: (1) On 26 January 2015, 5 February 2015 and 23 June 2015, the Council adopted Decisions (EU) 2015/116 (1), (EU) 2015/190 (2) and (EU) 2015/994 (3) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020. (2) Three members' seats on the Committee of the Regions have become vacant following the end of the terms of office of Ms Maria BYRNE, Mr Neale RICHMOND and Ms Rose CONWAY WALSH. (3) Two alternate members' seats on the Committee of the Regions have become vacant following the end of the terms of office of Ms Fiona O'LOUGHLIN and Mr Maurice QUINLIVAN. (4) Two alternate members' seats have become vacant following the appointment of Ms Deirdre FORDE and Mr Michael MURPHY as members of the Committee of the Regions, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2020: (a) as members:  Mr Michael MURPHY, Councillor, Tipperary County Council,  Ms Deirdre FORDE, Councillor, Cork County Council,  Mr Gerry MURRAY, Councillor, Mayo County Council; and (b) as alternate members:  Mr Barry WARD, Councillor, DÃ ºn Laoighaire/Rathdown County Council,  Ms Irene WINTERS, Councillor, Wicklow County Council,  Mr Eamon DOOLEY, Councillor, Offaly County Council,  Ms Dianne NOLAN, Councillor, Kerry County Council. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 28 July 2016. For the Council The President M. LAJÃ Ã K (1) Council Decision (EU) 2015/116 of 26 January 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 20, 27.1.2015, p. 42). (2) Council Decision (EU) 2015/190 of 5 February 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 31, 7.2.2015, p. 25). (3) Council Decision (EU) 2015/994 of 23 June 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 159, 25.6.2015, p. 70).